1
2
3                                                                   JS-6
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   RYAN DODSON,                             Case No. 5:19-cv-00003-RGK-MAA
12                       Petitioner,
            v.                                JUDGMENT
13
14   PATRICK COVELLO, Warden,
15                       Respondent.
16
17         Pursuant to the Order Accepting Report and Recommendation of the United
18   States Magistrate Judge,
19         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
20   action is dismissed with prejudice.
21
22   DATED: May 24, 2021
23
24                                     ____________________________________
                                       R. GARY KLAUSNER
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
